1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                      WESTERN DIVISION
11
12
     ABRYANNA HOWARD, an                        Case No. 2:18-CV-03915-AB-PLA
13   individual,
                                                ORDER GRANTING STIPULATION
14                       Plaintiff,             OF VOLUNTARY DISMISSAL
                                                PURSUANT TO F.R.C.P.
15   vs.                                        41(a)(1)(A)(ii)
16
     STARBUCKS CORPORATION, a                   District Judge: Hon. Andre Birotte, Jr.
     Washington corporation; and DOES           Magistrate Judge: Hon. Paul Abrams
17
     1 through 50, inclusive,
18
19                       Defendants.

20
21
22
23
24
25
26
27
28                                              1
     ORDER GRANTING STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41 (A)(1)(A)(II)
1          Pursuant to the parties’ Stipulation, IT IS HEREBY ORDERED that the
2    case be dismissed with prejudice pursuant to the Federal Rule of Civil
3    Procedure 41(a)(1)(A)(ii). Further, all parties are to bear their own costs and
4    fees incurred in this instant action.
5
6    Dated: February 5, 2020                   _____________________________
7                                              Hon. Andre Birotte, Jr.
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                              2
     ORDER GRANTING STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41 (A)(1)(A)(II)
